OPINION — AG — (1) SENATE JOINT RESOLUTION NO. 45, 37TH LEG., VIOLATES OKLAHOMA CONSTITUTION ARTICLE V, SECTION57, BY ATTEMPTING TO AMEND OR EXTEND THE PROVISIONS OF 74 Ohio St. 1971 126.2 [74-126.2], BY REFERENCE, TO INCLUDE THE POWER TO LEASE TO GOVERNMENTAL ENTITIES FOR OTHER THAN "CITY OR STATE PROJECT(S)" WITHOUT RE ENACTING AND REPUBLISHING SAID SECTION AT LENGTH (SJR 45 RECITES IN THE INITIAL "WHEREAS" CLAUSES THAT THE PITTSBURG COUNTY FREE FAIR BOARD AUTHORITY IS IN NEED OF LAND FOR A FAIRGROUND AND OTHER PUBLIC USES, AND THAT THE LAND DEEMED MOST SUITABLE BY THE BOARD IS CURRENTLY OWNED BY THE DEPARTMENT OF CORRECTIONS AND THE STATE BOARD OF PUBLIC AFFAIRS. IN THE BODY OF SJR 45, THE STATE BOARD OF PUBLIC AFFAIRS IS ORDERED TO LEASE TO THE PITTSBURG COUNTY FREE FAIR BOARD CERTAIN REAL PROPERTY) (2) SENATE JOINT RESOLUTION NO. 45, VIOLATES ARTICLE V, SECTION 59 IN THAT SAME IS A SPECIAL AND LOCAL LAW WHERE A GENERAL LAW COULD BE MADE APPLICABLE. CITE: 11 Ohio St. 1972 Supp., 548.3 [11-548.3](10), 60 Ohio St. 1979 Supp., 176 [60-176], 74 Ohio St. 1971 126.2 [74-126.2] [74-126.2], OPINION NO. 67-388 (SPECIAL LEGISLATION, STATE LANDS) (FLOYD TAYLOR)